Title: To George Washington from Major General William Heath, 17 July 1778
From: Heath, William
To: Washington, George


          
            Dear Genl
            Head Quarters Boston July 17th 1778
          
          The day before yesterday I received a letter from Peter Colt Esqr. A.C.G. of Purchases
            of which the enclosd is a copy The provissions in our
            Magazines are by no means very considerable; but finding Mr Colt so pressing, and not
            knowing but the most fatal consequences might take place if salted provisions were not
            sent on, I immediately gave orders for Six Hundred Barrels of pork and four Hundred
            Barrels of Beef to be forwarded without delay from the Magazine at Westborough. If the Enemy should not come this way we shall not feel
            the want of it, but if they should our Magazines will be found very scanty, If Your
            Excellency should be of opinion that the whole of the before mentioned Quantity will not
            be necessary, permit me to request that orders may be sent to Mr Colt to stop what may
            not be thought needful, otherwise the whole will go on—the provisions are exceedingly
            good; but the transporting them by land so great a distance is a disagreeable
              consideration. I have the honor to be With great
            respect Your Excellency’s Most Obedt Servt
          
            W. Heath
          
        